Exhibit 10.2




EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is made and entered into effective as of April 15,
2018 (the “Effective Date”), by and between Reliant Bancorp, Inc., a Tennessee
corporation (“Company”), and James Daniel Dellinger, a resident of the State of
Tennessee (“Executive”). Company and Executive are sometimes referred to herein
collectively as the “Parties,” and each is sometimes referred to herein
individually as a “Party.”
R E C I T A L S
A.Executive is currently employed by Company as Executive Vice President, Chief
Financial Officer of Company, pursuant to an Employment Agreement by and between
Executive and Company dated April 1, 2015 (the “2015 Agreement”).
B.The Parties desire to enter into this Agreement to set forth in writing the
terms and conditions of Executive’s employment with Company, with this Agreement
to supersede and replace the 2015 Agreement.
AGREEMENT
In consideration of the premises set forth above and the mutual agreements
hereinafter set forth, effective as of the Effective Date, the Parties hereby
agree as follows:
1.Definitions. Whenever used in this Agreement, the following terms and their
variant forms shall have the meanings set forth below:
(a)    “Affiliate” shall mean, with respect to any entity, any other entity that
controls, is controlled by, or is under common control with such entity. For
this purpose, “control” means ownership of more than 50% of the ordinary voting
power of the outstanding equity securities of an entity.
(b)    “Agreement” shall mean this Employment Agreement together with any
amendments hereto made in the manner described in this Agreement.
(c)    “Bank” shall mean Reliant Bank, a banking corporation organized under the
laws of the State of Tennessee and a wholly owned subsidiary of the Company.
(d)    “Board of Directors” shall mean the board of directors of Company and,
where appropriate, any committee or other designee thereof.
(e)    “Business of Employer” shall mean any business conducted by Company or
Bank or any of their respective Affiliates, including the business of
commercial, retail, and consumer banking.
(f)    “Cause” shall mean, in the context of the termination of this Agreement
by Company:
(i)    a material breach of the terms of this Agreement by Executive not cured
by Executive within 10 business days after Executive’s receipt of Company’s
written notice thereof, including without limitation failure by Executive to
perform Executive’s duties and responsibilities in the manner and to the extent
required under this Agreement;
(ii)    any act by Executive of fraud against, misappropriation from, or
dishonesty to Company or Bank or any Affiliate of Company or Bank;
(iii)    the conviction of Executive of, or Executive’s plea of guilty or nolo
contendere to, a felony or any crime involving fraud or moral turpitude;
(iv)    conduct by Executive that amounts to willful misconduct, gross neglect,
or a material failure to perform Executive’s duties and responsibilities
hereunder, including prolonged absences without the consent of the President and
Chief Executive Officer of Company; provided that the nature of such conduct
shall be set forth with reasonable particularity in a written notice to
Executive who shall have 10 business days following delivery of such notice to
cure such alleged conduct, provided that such conduct is, in the reasonable
discretion of the President and Chief Executive Officer of Company, susceptible
to a cure;
(v)    the exhibition by Executive of a standard of behavior within the scope of
or related to Executive’s employment that is in violation of any written policy,
board committee charter, or code of ethics or business conduct (or similar code)
of Company or Bank or any Affiliate of Company or Bank to which Executive is
subject; provided that the nature of such conduct shall be set forth with
reasonable particularity in a written notice to Executive who shall have 10
business days following delivery of such notice to cure such alleged conduct,
provided that such conduct is, in the reasonable discretion of the President and
Chief Executive Officer of Company, susceptible to a cure;
(vi)    conduct or behavior by Executive, including without limitation conduct
or behavior that is unethical and/or involves moral turpitude, that, in the
reasonable opinion of the President and Chief Executive Officer of Company, has
harmed or could reasonably be expected to harm, in each case in any material
respect, the business or reputation of Company or Bank;
(vii)    receipt of any form of written notice that any regulatory agency or
authority having jurisdiction over Company or Bank or any Affiliate of Company
or Bank has instituted any form of regulatory action against Executive; or
(viii)    Executive’s removal from office and/or permanent prohibition from
participating in the conduct of Company’s or Bank’s affairs as a result of an
order issued under Section 8(e) or Section 8(g) of the Federal Deposit Insurance
Act (12 U.S.C. § 1818(e) and (g)).
(g)    “Change in Control” shall mean:
(i)    a change in the ownership of Company or Bank within the meaning of
Treasury Regulations § 1.409A-3(i)(5)(v);
(ii)    a change in the effective control of Company or Bank within the meaning
of Treasury Regulations § 1.409A-3(i)(5)(vi); or
(iii)    a change in the ownership of a substantial portion of Company’s or
Bank’s assets within the meaning of Treasury Regulations § 1.409A-3(i)(5)(vii),
substituting 80% for 40% under Treasury Regulations § 1.409A-3(i)(5)(vii)(A).
(h)    “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.
(i)    “Competing Business” shall mean any person (other than an Affiliate of
Company or Bank) that is conducting any business that is the same or
substantially the same as the Business of Employer.
(j)    “Confidential Information” shall include, without limitation, all
information not generally known to the public, in spoken, printed, electronic,
or any other form or medium, relating directly or indirectly to business
processes, practices, methods, policies, plans, publications, documents,
research, operations, services, strategies, techniques, agreements, contracts,
terms of agreements, transactions, potential transactions, negotiations, pending
negotiations, know-how, trade secrets, computer programs, computer software,
applications, operating systems, software design, web design, work-in-process,
databases, manuals, records, articles, systems, material, sources of material,
supplier information, vendor information, financial information, results,
accounting information, accounting records, legal information, marketing
information, advertising information, pricing information, credit information,
design information, payroll information, staffing information, personnel
information, employee lists, supplier lists, vendor lists, developments,
reports, internal controls, security procedures, graphics, drawings, sketches,
market studies, sales information, revenue, costs, formulae, notes,
communications, algorithms, product plans, designs, styles, models, ideas,
audiovisual programs, inventions, unpublished patent applications, original
works of authorship, discoveries, experimental processes, experimental results,
specifications, customer information, customer lists, client information, and
client lists of Company or Bank or any Affiliate of Company or Bank, or relating
to their respective businesses, or of any other person that has entrusted
information to Company or Bank or any Affiliate of Company or Bank in
confidence. The foregoing list is not exhaustive, and the term “Confidential
Information” shall also include other information that is marked or otherwise
identified as confidential or proprietary or that would otherwise appear to a
reasonable person to be confidential or proprietary in the context and under the
circumstances in which the information is known or used. The term “Confidential
Information” shall include information developed by Executive in the course of
Executive’s employment by Company as if Company furnished the same Confidential
Information to Executive in the first instance. The term “Confidential
Information” shall not include information that, through no direct or indirect
fault of Executive or person(s) acting on Executive’s behalf, is generally
available to and known by the public at the time of disclosure to Executive or
thereafter becomes generally available to and known by the public.
(k)    “Disability” shall mean the inability of Executive to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.
(l)    “Good Reason” shall mean, in the context of the termination of this
Agreement by Executive:
(i)    a material diminution in Executive’s authority, duties, or
responsibilities as of the Effective Date which is not consented to by Executive
in writing;
(ii)    a material diminution in Executive’s Annual Base Salary which is not
consented to by Executive in writing;
(iii)    a change in the location of Executive’s primary office such that
Executive is required to report regularly to an office located outside of a
75-mile radius from the location of Executive’s primary office as of the
Effective Date, which change is not consented to by Executive in writing; or
(iv)    a material breach of the terms of this Agreement by Company.
(m)    “IRS” shall mean the United States Internal Revenue Service.
(n)    “Post-Termination Period” shall mean a period of 12 months (subject to
extension as set forth in Section 8(f)) following the effective date of the
termination of Executive’s employment.
(o)    “Separation from Service” shall have the meaning set forth in, and
whether Executive has experienced a Separation from Service shall be determined
by Company in accordance with, Treasury Regulations § 1.409A-1(h).
2.    Executive Duties.
(a)    Position; Reporting. Executive shall be employed as Executive Vice
President, Chief Financial Officer of Company and shall perform and discharge
faithfully the duties and responsibilities which may be assigned to Executive
from time to time in connection with the conduct of the business of Company. The
duties and responsibilities of Executive shall be commensurate with those of
individuals holding similar positions at other financial or bank holding
companies similarly organized. Executive shall report directly to the President
and Chief Executive Officer of Company.
(b)    Full-Time Status. In addition to the duties and responsibilities
specifically assigned to Executive pursuant to Section 2(a) hereof, Executive
shall:
(i)    subject to Section 2(c) hereof, during regular business hours, devote
substantially all of Executive’s time, energy, attention, and skill to the
performance of the duties and responsibilities of Executive’s employment
(reasonable vacations, approved leaves of absence, and reasonable absences due
to illness excepted) and faithfully and industriously perform such duties and
responsibilities;
(ii)    diligently follow and implement all reasonable and lawful policies and
decisions communicated to Executive by the President or Chief Executive Officer
of Company or the Board of Directors; and
(iii)    timely prepare and forward to the President and Chief Executive Officer
of Company and the Board of Directors all reports and accountings as may be
reasonably requested of Executive.
(c)    Permitted Activities. Executive shall devote substantially all of
Executive’s business time, attention, and energies to the Business of Employer
and shall not during the Term be engaged (whether or not during normal business
hours) in any other significant business or professional activity, whether or
not such activity is pursued for gain, profit, or other pecuniary advantage,
provided that, as long as the following activities do not interfere with
Executive’s obligations to Company, this Section 2(c) shall not be construed as
preventing Executive from:
(i)    investing Executive’s personal assets in any manner which will not
require any services on the part of Executive in the operation or affairs of the
subject entity and in which Executive’s participation is solely that of an
investor, provided that such investment activity following the Effective Date
shall not result in Executive owning beneficially at any time 2% or more of the
equity securities of any Competing Business; or
(ii)    participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books, or teaching, so long as
any such activities do not interfere with the ability of Executive to
effectively discharge Executive’s duties and responsibilities hereunder,
provided that the President or Chief Executive Officer of Company may direct
Executive in writing to resign from any such organization and/or cease any such
activities should the President or Chief Executive Officer of Company reasonably
conclude that continued membership in such organization and/or activities of the
type identified would not be in the best interests of Company or Bank.
3.    Term of Employment. The initial term of this Agreement (the “Initial
Term”) shall commence on and as of the Effective Date and, unless this Agreement
is sooner terminated in accordance with its terms, shall end on the date which
is the first anniversary of the Effective Date. At the end of the Initial Term
(and at the end of any one-year renewal term), this Agreement will automatically
renew for an additional, successive term of one year, unless either Party gives
the other Party written notice of such Party’s intent to terminate this
Agreement as of the end of the Initial Term (or the end of the then-current
renewal term) at least 90 days prior to the end of the Initial Term (or the
then-current renewal term). The Initial Term and any and all renewal terms are
referred to together herein as the “Term.”
4.    Compensation. Company shall compensate Executive as follows during
Executive’s period of employment, except as otherwise provided below:
(a)    Annual Base Salary. Executive shall be compensated at a base annual rate
of $245,000 per year (the “Annual Base Salary”). Executive’s Annual Base Salary
will be reviewed by the compensation committee of the Board of Directors at
least annually, in accordance with the compensation committee’s charter and any
procedures adopted by the compensation committee, for adjustment based on an
evaluation of Executive’s performance. Executive’s Annual Base Salary shall be
payable in accordance with Company’s normal payroll practices.
(b)    Annual Incentive Compensation.
(i)    Executive shall be eligible to receive such annual incentive
compensation, if any, as may be determined by, and based on performance measures
established by, the Board of Directors consistent with the strategic plan of
Company, pursuant to any incentive compensation program that may be adopted from
time to time by the Board of Directors (“Incentive Compensation”).
(ii)    Any Incentive Compensation earned shall be payable in cash not later
than March 15th of the year following the year in which the Incentive
Compensation is earned in accordance with Company’s normal practices for the
payment of short-term incentives. The payment of any Incentive Compensation
shall be subject to and conditioned on Executive being employed by Company on
December 31st of the year in which the Incentive Compensation is earned,
Executive’s employment with Company having not been terminated by Company for
Cause prior to the payment of such Incentive Compensation, and any approvals or
non-objections required from or by any regulatory authority having jurisdiction
over Company or Bank, and it is understood by the Parties that it is
contemplated that Executive may not be eligible to receive any such Incentive
Compensation or other short-term incentive compensation if Company or Bank is
subject to restrictions imposed on Company or Bank by the Board of Governors of
the Federal Reserve System, the Federal Deposit Insurance Corporation, the
Tennessee Department of Financial Institutions, or any other regulatory
authority, or if Company is otherwise restricted from making payment of such
compensation under applicable law.
(c)    Automobile Allowance. Executive shall receive an automobile allowance of
$1,000 per month, which amount shall be subject to applicable withholdings.
Executive acknowledges that Company makes no representation with respect to the
taxability or non-taxability of the benefits provided under this Section 4(c).
(d)    [intentionally omitted]
(e)    Business Expenses. Subject to the reimbursement policies of Company in
effect from time to time and consistent with the annual budget approved for the
period during which an expense is incurred, Company will reimburse Executive for
reasonable and necessary business expenses incurred by Executive in the
performance of Executive’s duties hereunder; provided, however, that, as a
condition to any such reimbursement, Executive shall submit verification of the
nature and amount of such expenses in accordance with said reimbursement
policies. Executive acknowledges that Company makes no representation with
respect to the taxability or non-taxability of the benefits provided under this
Section 4(e).
(f)    Vacation. On a non-cumulative basis, Executive shall be entitled to 20
days paid vacation per calendar year, prorated for any partial calendar year of
service. The provisions of this Section 4(f) shall apply notwithstanding any
less generous vacation policy then maintained by Company, but Executive’s use of
such paid vacation shall otherwise be in accordance with Company’s vacation
policy as in effect from time to time.
(g)    Other Benefits. In addition to the benefits specifically described in
this Agreement, Executive shall be entitled to such other benefits as may be
available from time to time to similarly situated employees of Company,
including, by way of example only, retirement plan and health, dental, life, and
disability insurance benefits. All such benefits shall be awarded and
administered in accordance with the written terms of any applicable benefit plan
or, if no written terms exist, Company’s standard policies and practices
relating to such benefits.
(h)    Reimbursement of Expenses; In-Kind Benefits. All expenses eligible for
reimbursement described in this Agreement must be incurred by Executive during
the Term of this Agreement to be eligible for reimbursement. Any in-kind
benefits provided by Company must be provided during the Term of this Agreement.
The amount of reimbursable expenses incurred, and the amount of any in-kind
benefits provided, in one taxable year shall not affect the expenses eligible
for reimbursement, or in-kind benefits provided, in any other taxable year. Each
category of reimbursement shall be paid as soon as administratively practicable,
but in no event shall any such reimbursement be paid after the last day of the
calendar year following the calendar year in which the expense was incurred.
Neither rights to reimbursement, nor in-kind benefits, shall be subject to
liquidation or exchange for other benefits.
(i)    Claw Back of Compensation. Executive agrees to repay any compensation
previously paid or otherwise made available to Executive that is subject to
recovery under any applicable law, rule, or regulation (including any rule of
any exchange or service on or through which any securities of Company are listed
or traded). Executive agrees to return or repay promptly any such compensation
identified by Company. If Executive fails to return or repay any such
compensation promptly, Executive agrees that the amount of such compensation may
be deducted from any and all other compensation owed to Executive under this
Agreement or otherwise. Executive acknowledges that Company may take appropriate
disciplinary action (up to, and including, termination of employment) if
Executive fails to return or repay any such compensation. The provisions of this
Section 4(i) shall be modified to the extent, and remain in effect for the
period, required by applicable law, rule, or regulation.
5.    Termination of Employment.
(a)    Termination by Company. During the Term, Executive’s employment may be
terminated by Company:
(i)    at any time for Cause, as determined by the President or Chief Executive
Officer of Company; or
(ii)    at any time without Cause (provided that Company shall give Executive at
least 30 days prior written notice of its intent to terminate), in which event
Company shall be required to (A) pay to Executive (or, in the event of
Executive’s death, Executive’s estate, heirs, or designated beneficiaries, as
the case may be) a severance benefit equal to one times Executive’s Annual Base
Salary as of the date of termination, said benefit to be payable in equal
installments over the course of the 12-month period immediately following
termination in accordance with Company’s normal payroll practices, and (B) if
Executive timely and properly elects health continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), pay on behalf
of Executive the monthly COBRA premium for such coverage for Executive and his
dependents until the earliest of (x) the 12-month anniversary of the date of
termination of Executive’s employment, (y) the date Executive is no longer
eligible to receive COBRA continuation coverage, and (z) the date on which
Executive becomes eligible to receive substantially similar coverage from
another employer. Notwithstanding the foregoing, if payments under clause (B) of
this Section 5(a)(ii) would cause Company or any of its Affiliates to violate
the nondiscrimination rules applicable to non-grandfathered plans under the
Affordable Care Act (the “ACA”), or result in the imposition of penalties under
the ACA and the related regulations and guidance promulgated thereunder, the
Parties agree to reform clause (B) of this Section 5(a)(ii) in such manner as is
necessary to comply with the ACA while, to the extent reasonably practicable,
preserving the benefit provided for in clause (B) of this Section 5(a)(ii).
(b)    Termination by Executive. During the Term, Executive’s employment may be
terminated by Executive:
(i)    at any time for Good Reason, provided that (A) before terminating his
employment for Good Reason, (1) Executive shall give notice to Company of the
existence of Good Reason for termination, which notice must be given by
Executive to Company within 60 days of the initial existence of the condition(s)
giving rise to Good Reason for termination and shall state with reasonable
detail the condition(s) giving rise to Good Reason for termination and (2)
Company shall have 30 days from the effective date of such notice to remedy the
condition(s) giving rise to Good Reason for termination and (B) such termination
must occur within 12 months of the initial existence of the condition(s) giving
rise to Good Reason for termination. In the event of the termination of
Executive’s employment for Good Reason, Company shall be required to (A) pay to
Executive (or, in the event of Executive’s death, Executive’s estate, heirs, or
designated beneficiaries, as the case may be) a severance benefit equal to (1)
if termination is for Good Reason as defined in Section 1(l)(i) or
Section 1(l)(iii), one times Executive’s Annual Base Salary as of the date of
termination, said benefit to be payable in equal installments over the course of
the 12-month period immediately following termination in accordance with
Company’s normal payroll practices, or (2) if termination is for Good Reason as
defined in Section 1(l)(ii), one times Executive’s Annual Base Salary
immediately prior to the diminution in Annual Base Salary giving rise to
termination, said benefit to be payable in equal installments over the course of
the 12-month period immediately following termination in accordance with
Company’s normal payroll practices, and (B) if Executive timely and properly
elects health continuation coverage under COBRA, pay on behalf of Executive the
monthly COBRA premium for such coverage for Executive and his dependents until
the earliest of (x) the 12-month anniversary of the date of termination of
Executive’s employment, (y) the date Executive is no longer eligible to receive
COBRA continuation coverage, and (z) the date on which Executive becomes
eligible to receive substantially similar coverage from another employer
(provided that, if Company making payments under this clause (B) would violate
the nondiscrimination rules applicable to non-grandfathered plans under the ACA,
or result in the imposition of penalties under the ACA and the related
regulations and guidance promulgated thereunder, the Parties agree to reform
this clause (B) in such manner as is necessary to comply with the ACA while, to
the extent reasonably practicable, preserving the benefit provided for in this
clause (B)); or
(ii)    at any time without Good Reason (provided that Executive shall give
Company at least 60 days prior written notice of Executive’s intent to
terminate).
(c)    Termination Upon Disability. During the Term, Executive’s employment may
be terminated by Company upon the Disability of Executive (provided that Company
shall give Executive at least 30 days prior written notice of its intent to
terminate). For the avoidance of doubt, termination for Disability under this
Section 5(c) shall not be considered termination without Cause.
(d)    Termination Upon Death. Executive’s employment shall terminate
automatically upon the death of Executive. For the avoidance of doubt,
termination of Executive’s employment upon the death of Executive under this
Section 5(d) shall not be considered termination without Cause.
(e)    Termination by Mutual Agreement. During the Term, Executive’s employment
may be terminated at any time by mutual written agreement of the Parties.
(f)    Effect of Termination; Resignation. Upon the termination of Executive’s
employment, Company shall have no further obligations to Executive or
Executive’s estate, heirs, beneficiaries, executors, administrators, or legal or
personal representatives with respect to this Agreement, except for the payment
of any amounts earned and owing under Sections 4(a), 4(b), and 4(e) hereof as of
the effective date of the termination of Executive’s employment and any
payment(s) required by Section 5(a)(ii), Section 5(b)(i), or Section 6 of this
Agreement. Further, upon the termination of Executive’s employment, if Executive
is a member of the Board of Directors or the board of directors of Bank, or the
board of directors of any Affiliate of Company or Bank, Executive shall, at the
request of Company, resign from Executive’s position(s) on such boards, with any
and all such resignations to be effective not later than the date on which
Executive’s employment is terminated.
(g)    Non-Renewal of Agreement. For the avoidance of doubt, the Parties
expressly acknowledge and agree that the election by a Party to not renew (and
thus terminate) this Agreement pursuant to Section 3 shall not give rise to any
severance or other payment to Executive under this Agreement.
6.    Change in Control.
(a)    If, within 12 months following a Change in Control, Company (or any
successor of or to Company) terminates Executive’s employment without Cause,
Company (or its successor) shall be required to (i) pay to Executive (or, in the
event of Executive’s death, Executive’s estate, heirs, or designated
beneficiaries, as the case may be) a severance benefit in an amount equal to one
and one-half (1.5) times Executive’s Annual Base Salary as of the date of
termination, said benefit to be payable in equal installments over the course of
the 18-month period immediately following termination in accordance with
Company’s (or its successor’s) normal payroll practices, and (ii) if Executive
timely and properly elects health continuation coverage under COBRA, pay on
behalf of Executive the monthly COBRA premium for such coverage for Executive
and his dependents until the earliest of (x) the 18-month anniversary of the
date of termination of Executive’s employment, (y) the date Executive is no
longer eligible to receive COBRA continuation coverage, and (z) the date on
which Executive becomes eligible to receive substantially similar coverage from
another employer. Notwithstanding the foregoing, if payments under clause (ii)
of this Section 6(a) would cause Company or any of its Affiliates to violate the
nondiscrimination rules applicable to non-grandfathered plans under the ACA, or
result in the imposition of penalties under the ACA and the related regulations
and guidance promulgated thereunder, the Parties agree to reform clause (ii) of
this Section 6(a) in such manner as is necessary to comply with the ACA while,
to the extent reasonably practicable, preserving the benefit provided for in
clause (ii) of this Section 6(a).
(b)    If, within 12 months following a Change in Control, Executive terminates
his employment with Company (or its successor) for Good Reason (provided that
(x) before terminating his employment for Good Reason, Executive shall give
notice to Company (or its successor) of the existence of Good Reason for
termination, which notice must be given by Executive to Company (or its
successor) within 60 days of the initial existence of the condition(s) giving
rise to Good Reason for termination and shall state with reasonable detail the
condition(s) giving rise to Good Reason for termination, and Company (or its
successor) shall have 30 days from the effective date of such notice to remedy
the condition(s) giving rise to Good Reason for termination and (y) such
termination must occur within 12 months of the initial existence of the
condition(s) giving rise to Good Reason for termination), Company (or its
successor) shall be required to (i) pay to Executive (or, in the event of
Executive’s death, Executive’s estate, heirs, or designated beneficiaries, as
the case may be) a severance benefit in an amount equal to (A) if termination is
for Good Reason as defined in Section 1(l)(i) or Section 1(l)(iii), one and
one-half (1.5) times Executive’s Annual Base Salary as of the date of
termination, said benefit to be payable in equal installments over the course of
the 18-month period immediately following termination in accordance with
Company’s (or its successor’s) normal payroll practices, or (B) if termination
is for Good Reason as defined in Section 1(l)(ii), one and one-half (1.5) times
Executive’s Annual Base Salary immediately prior to the diminution in Annual
Base Salary giving rise to termination, said benefit to be payable in equal
installments over the course of the 18-month period immediately following
termination in accordance with Company’s (or its successor’s) normal payroll
practices, and (ii) if Executive timely and properly elects health continuation
coverage under COBRA, pay on behalf of Executive the monthly COBRA premium for
such coverage for Executive and his dependents until the earliest of (x) the
18-month anniversary of the date of termination of Executive’s employment, (y)
the date Executive is no longer eligible to receive COBRA continuation coverage,
and (z) the date on which Executive becomes eligible to receive substantially
similar coverage from another employer (provided that, if Company making
payments under this clause (ii) would violate the nondiscrimination rules
applicable to non-grandfathered plans under the ACA, or result in the imposition
of penalties under the ACA and the related regulations and guidance promulgated
thereunder, the Parties agree to reform this clause (ii) in such manner as is
necessary to comply with the ACA while, to the extent reasonably practicable,
preserving the benefit provided for in this clause (ii)).
7.    Confidential Information.
(a)    Executive understands and acknowledges that, during the course of
Executive’s employment with Company, Executive will have access to and learn of
and about Confidential Information. Executive acknowledges and agrees that all
Confidential Information of Company or Bank or their respective Affiliates that
Executive accesses, receives, learns of, or develops while Executive is employed
by Company shall be and will remain the sole and exclusive property of Company
and Bank and their respective Affiliates.
(b)    Executive understands and acknowledges that Company and Bank and their
respective Affiliates have invested, and continue to invest, substantial time,
money, and specialized knowledge into developing their resources, creating a
customer base, generating customer and potential customer lists, training their
employees, and improving their offerings in the field of banking and financial
services. Executive understands and acknowledges that, as a result of these
efforts, Company and Bank and their respective Affiliates have created and
continue to use and create Confidential Information, and that the Confidential
Information provides Company and Bank and their respective Affiliates with a
competitive advantage over others in the marketplace.
(c)    Executive covenants and agrees (i) to treat all Confidential Information
as strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate, or make available Confidential Information, or allow it to be
disclosed, published, communicated, or made available, in whole or in part, to
any person whatsoever (including other employees of Company or its Affiliates)
not having a need to know and authority to know and use the Confidential
Information in connection with the business of Company or its Affiliates, and,
in any event, not to anyone outside of the direct employ of Company or its
Affiliates except as required in the performance of Executive’s authorized
employment duties to Company or with the prior consent of the President and
Chief Executive Officer of Company in each instance (in which case such
disclosure shall be made only within the limits and to the extent of such duties
or consent); and (iii) not to access or use any Confidential Information, and
not to copy any documents, records, files, media, or other resources containing
any Confidential Information, or remove any such documents, records, files,
media, or other resources from the premises or control of Company or any of its
Affiliates, except as required in the performance of Executive’s authorized
employment duties to Company or with the prior consent of the President and
Chief Executive Officer of Company in each instance (in which case such access,
use, copying, or removal shall be only within the limits and to the extent of
such duties or consent). Nothing herein shall be construed to prevent disclosure
of Confidential Information as may be required by applicable law, rule, or
regulation or pursuant to the valid order of a court of competent jurisdiction
or an authorized government agency, provided that the disclosure does not exceed
the extent of disclosure required by such law, rule, regulation, or order.
Executive shall promptly provide written notice of any such order to the
President and Chief Executive Officer of Company.
(d)    Notwithstanding any other provision of this Agreement:
(i)    Executive will not be held criminally or civilly liable under any federal
or state trade secret law for any disclosure of a trade secret that (A) is made
(1) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney and (2) solely for the purpose of
reporting or investigating a suspected violation of law, or (B) is made in a
complaint or other document filed under seal in a lawsuit or other proceeding;
and
(ii)    If Executive files a lawsuit for retaliation by Company for reporting a
suspected violation of law, Executive may disclose trade secrets to Executive’s
attorney and use the trade secret information in the court proceeding if
Executive (A) files any document containing trade secrets under seal and (B)
does not disclose trade secrets, except pursuant to court order.
(e)    Executive understands and acknowledges that Executive’s obligations under
this Agreement with regard to any particular Confidential Information shall
commence, or shall be deemed to have commenced, immediately upon Executive first
having access to such Confidential Information (whether before or after the
Effective Date) and shall continue during and after Executive’s employment by
Company until such time as such Confidential Information has become public
knowledge other than as a result of Executive’s breach of this Agreement or a
breach by any person acting in concert with Executive or on Executive’s behalf.
(f)    At any time upon request by Company, and in any event upon termination of
Executive’s employment with Company, Executive will promptly deliver to Company
all property of or belonging to Company or Bank or their respective Affiliates,
including without limitation all Confidential Information, then in Executive’s
possession or control.
8.    Non-Solicitation; New Financial Institution; Non-Disparagement.
(a)    Non-Solicitation of Customers. Executive agrees that, during the period
of Executive’s employment by Company hereunder and, in the event of the
termination of Executive’s employment for any reason, for the duration of the
Post-Termination Period, Executive will not directly or indirectly (except on
behalf of or with the prior written consent of Company), on Executive’s own
behalf or in the service of or on behalf of others, solicit, divert, or
appropriate, or attempt to solicit, divert, or appropriate, any business from
any of Company’s or Bank’s customers or any customers of any Affiliate of
Company or Bank, including prospective customers actively sought by Company or
Bank or any Affiliate of Company or Bank with whom Executive has or had contact
during the last two years of Executive’s employment with Company, for purposes
of selling, offering, or providing products or services that are competitive
with those sold, offered, or provided by Company or Bank or any Affiliate of
Company or Bank.
(b)    Non-Solicitation of Employees. Executive agrees that, during the period
of Executive’s employment by Company hereunder and, following the termination of
Executive’s employment for any reason, for the duration of the Post-Termination
Period, Executive will not directly or indirectly (except on behalf of or with
the prior written consent of Company), on Executive’s own behalf or in the
service of or on behalf of others, solicit, recruit, or hire away, or attempt to
solicit, recruit, or hire away, any employee of Company or Bank or any Affiliate
of Company or Bank with whom Executive had contact during the last two years of
Executive’s employment, regardless of whether such employee is a full-time,
part-time, or temporary employee of Company or Bank or an Affiliate of Company
or Bank or such employee’s employment is pursuant to a written agreement, for a
determined period, or at will.
(c)    New Financial Institution. Executive agrees that, during the period of
Executive’s employment by Company hereunder and, following the termination of
Executive’s employment for any reason, for the duration of the Post-Termination
Period, Executive will not work for or with, consult for, or otherwise be
affiliated with or be employed by any person or group of persons proposing to
establish a new bank or other financial institution.
(d)    Non-Disparagement. Executive agrees that, both during the period of
Executive’s employment by Company hereunder and following the termination of
Executive’s employment, Executive will not make any disparaging statements or
remarks (written or oral) about Company or Bank or any Affiliate of Company or
Bank or any of their respective officers, directors, employees, shareholders,
agents, or representatives. Company agrees that, following the termination of
Executive’s employment, Company will instruct its directors and senior executive
officers to refrain from making any disparaging statements or remarks (written
or oral) about Executive.
(e)    Modification. The Parties agree that the provisions of this Agreement
represent a reasonable balancing of their respective interests and have
attempted to limit the restrictions imposed on Executive to those necessary to
protect Company from inevitable disclosure of Confidential Information and/or
unfair competition. The Parties agree that, if the scope or enforceability of
this Agreement is in any way disputed at any time and an arbitrator, court, or
other trier of fact determines that the scope of the restrictions contained in
this Agreement is overbroad, then such arbitrator, court, or other trier of fact
may modify the scope of the restrictions contained in this Agreement.
(f)    Tolling. Executive agrees that, in the event Executive breaches this
Section 8, the Post-Termination Period shall be tolled during, and therefore
extended by, the period of such breach.
(g)    Remedies. Executive agrees that the covenants contained in Section 7 and
Section 8 of this Agreement are of the essence of this Agreement; that each of
such covenants is reasonable and necessary to protect the business, interests,
and properties of Company and its Affiliates; and that irreparable loss and
damage may be suffered by Company should Executive breach any of such covenants.
Therefore, Executive agrees and consents that, in addition to all other remedies
provided by or available at law or in equity, Company shall be entitled to a
temporary restraining order and temporary and permanent injunctions to prevent a
breach or contemplated or threatened breach of any of the covenants contained in
Section 7 or Section 8 of this Agreement and that, in such event, Company shall
not be required to post a bond. Company and Executive agree that all remedies
available to Company shall be cumulative.
9.    Severability. The Parties agree that each of the provisions included in
this Agreement is separate, distinct, and severable from the other provisions of
this Agreement and that the invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. Further, if any provision of this Agreement is
ruled invalid or unenforceable by a court of competent jurisdiction because of a
conflict between the provision and any applicable law, rule, regulation, or
public policy, the provision shall be redrawn to make the provision consistent
with, and valid and enforceable under, such law, rule, regulation, or public
policy.
10.    No Set-Off by Executive. The existence of any claim, demand, action, or
cause of action by Executive against Company or any of its Affiliates, whether
predicated upon this Agreement or otherwise, shall not constitute a defense to
the enforcement by Company of any of its rights under this Agreement.
11.    Notices. All notices, requests, waivers, and other communications
required or permitted hereunder shall be in writing and shall be either
personally delivered; sent by national overnight courier service, postage
prepaid, next-business-day delivery guaranteed; or mailed by first class United
States Mail, postage prepaid return receipt requested, to the recipient at the
address below indicated:    
If to Company:    If to Executive:


Reliant Bancorp, Inc.    James Daniel Dellinger        
1736 Carothers Parkway, Suite 100    77 Governors Way
Brentwood, Tennessee 37027    Brentwood, Tennessee 37027
Attention: President/CEO    


or to such other address or to the attention of such other person as the
recipient Party shall have specified by prior written notice to the sending
Party. All such notices, requests, waivers, and other communications shall be
deemed to have been effectively given: (a) when personally delivered to the
Party to be notified; (b) two business days after deposit with a national
overnight courier service, postage prepaid, addressed to the Party to be
notified as set forth above with next-business-day delivery guaranteed; or (c)
four business days after deposit in the United States Mail, first class, postage
prepaid with return receipt requested, at any time other than during a general
discontinuance of postal service due to strike, lockout, or otherwise (in which
case such notice, request, waiver, or other communication shall be effectively
given upon receipt), and addressed to the Party to be notified as set forth
above.


12.    Assignment. Company may assign this Agreement and its rights hereunder,
and may delegate is duties and obligations under this Agreement, in each case
without the consent of Executive, in connection with the consummation of a
Change in Control. This Agreement is a personal contract, and neither this
Agreement nor the rights, interest, duties, or obligations of Executive
hereunder may be assigned or delegated by Executive. Subject to the preceding
provisions of this Section 12, this Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective successors and
permitted assigns.
13.    Waiver. A waiver by a Party of any provision of this Agreement or of any
breach of this Agreement by any other Party shall not be effective unless in a
writing signed by the Party granting such waiver, and no waiver shall operate or
be construed as a waiver of the same or any other provision or breach on any
other occasion.
14.    Mediation. Except with respect to Section 7, Section 8, and Section 22
hereof and except as provided in Section 15 hereof, in the event of any dispute
arising out of or relating to this Agreement or a breach hereof, which dispute
cannot be settled through direct discussions between the Parties, the Parties
agree to first endeavor to settle the dispute in an amicable manner by
non-binding, confidential mediation before resorting to any other process for
resolving the dispute.
15.    Applicable Law and Choice of Forum. This Agreement shall be governed by
and construed and enforced under and in accordance with the laws of the State of
Tennessee, without regard to or the application of principles of conflicts of
laws. The Parties agree that any litigation, suit, action, or proceeding arising
out of or related to this Agreement shall be instituted exclusively in the
United States District Court for the Middle District of Tennessee or the courts
of the State of Tennessee sitting in Williamson County, Tennessee, and each
Party irrevocably submits to the exclusive jurisdiction of and venue in such
courts and waives any objection it might otherwise have to the jurisdiction of
or venue in such courts.
16.    Interpretation. Words used herein importing any gender include all
genders. Words used herein importing the singular shall include the plural and
vice versa. When used herein, the terms “herein,” “hereunder,” “hereby,”
“hereto,” and “hereof,” and any similar terms, refer to this Agreement. When
used herein, the term “person” shall include an individual, a corporation, a
limited liability company, a partnership, an association, a trust, and any other
entity or organization, whether or not incorporated. Any captions, titles, or
headings preceding the text of any section or subsection of this Agreement are
solely for convenience of reference and shall not constitute part of this
Agreement or affect its meaning, construction, or effect.
17.    Entire Agreement.
(a)    This Agreement embodies the entire and final, integrated agreement of the
Parties on the subject matter stated in this Agreement and supersedes all prior
understandings and agreements (oral and written) of the Parties relating to the
subject matter of this Agreement. No amendment or supplement to or modification
of this Agreement shall be valid or binding upon any Party unless made in
writing and signed by all Parties.
(b)    The 2015 Agreement is expressly terminated and superseded and replaced by
this Agreement as of the Effective Date, and neither Executive nor Company shall
have any further or continuing rights, duties, obligations, or liability under
the 2015 Agreement.
18.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail, or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original manually signed copy of
this Agreement.
19.    Rights of Third Parties. Nothing herein expressed is intended to or shall
be construed to confer upon or give to any person, other than the Parties hereto
and their respective successors and permitted assigns, any rights or remedies
under or by reason of this Agreement.
20.    Legal Fees. In the event of any claim, action, suit, or proceeding
arising out of or in any way relating to this Agreement, the prevailing Party
shall be entitled to recover from the non-prevailing Party all reasonable fees,
expenses, and disbursements, including without limitation reasonable attorneys’
fees and court costs, incurred by such prevailing Party in connection with such
claim, action, suit, or proceeding, in addition to any other relief to which
such prevailing Party may be entitled at law or in equity.
21.    Survival. The rights and obligations of the Parties under Sections 4(e),
4(i), 5(a)(ii), 5(b)(i), 5(f), 6, 7, 8, 14, 15, 20, 21, 23, 24, and 26 shall
survive the expiration and/or termination of this Agreement and the termination
of Executive’s employment hereunder for the periods expressly designated in such
sections or, if no such period is designated, for the maximum period permissible
under applicable law.
22.    Representations Regarding Restrictive Covenants and Other Agreements.
Executive represents and warrants to Company that (a) the execution, delivery,
and performance of this Agreement by Executive do not and shall not conflict
with, breach, violate, or cause a default under any contract, agreement,
instrument, order, judgment, or decree to which Executive is a party or by which
Executive is bound and (b) Executive is not, and will not become, a party to or
bound by (i) any employment, non-competition, non-solicitation, or
confidentiality agreement with any other person or (ii) any other agreement
which would prohibit or impair Executive from providing or performing for
Company the services contemplated by this Agreement.
23.    Section 409A. Notwithstanding anything in this Agreement to the contrary,
the following provisions shall apply to all benefits and payments provided under
this Agreement by Company to Executive:
(a)    The payment (or commencement of a series of payments) hereunder of any
non-qualified deferred compensation (within the meaning of Section 409A of the
Code) upon a termination of employment shall not commence until such time as
Executive has also undergone a Separation from Service, at which time such
non-qualified deferred compensation (calculated as of the date of Executive’s
termination of employment hereunder) shall be paid (or commence to be paid) to
Executive as set forth in this Agreement as if Executive had undergone such
termination of employment (under the same circumstances) on the date of
Executive’s ultimate Separation from Service.
(b)    If Executive is a specified employee (as determined by Company in
accordance with Section 409A of the Code and Treasury Regulations
§ 1.409A-3(i)(2)) as of Executive’s Separation from Service with Company, and if
any payment, benefit, or entitlement provided for in this Agreement or otherwise
both (i) constitutes non-qualified deferred compensation (within the meaning of
Section 409A of the Code) and (ii) cannot be paid or provided in a manner
otherwise provided herein without subjecting Executive to additional tax or
interest (or both) under Section 409A of the Code, then any such payment,
benefit, or entitlement that is payable during the first six months following
the Separation from Service shall be paid or provided to Executive in a lump sum
cash payment to be made on the earlier of (x) Executive’s death and (y) the
first business day of the seventh month immediately following Executive’s
Separation from Service.
(c)    Any payment or benefit paid or provided under this Agreement due to a
Separation from Service that is exempt from Section 409A of the Code pursuant to
Treasury Regulations § 1.409A-1(b)(9)(v) will be paid or provided to Executive
only to the extent that expenses are not incurred or the benefits are not
provided beyond the last day of Executive’s second taxable year following
Executive’s taxable year in which the Separation from Service occurs, provided
that Company reimburses such expenses no later than the last day of the third
taxable year following Executive’s taxable year in which Executive’s Separation
from Service occurs.
(d)    It is the Parties’ intent that the payments, benefits, and entitlements
to which Executive could become entitled in connection with Executive’s
employment under this Agreement be exempt from or comply with Section 409A of
the Code and the regulations and other guidance promulgated thereunder, and,
accordingly, this Agreement will be interpreted to be consistent with such
intent. For purposes of the limitations on non-qualified deferred compensation
under Section 409A of the Code, each payment of compensation under this
Agreement shall be treated as a separate payment of compensation for purposes of
applying the exclusion under Section 409A of the Code for short-term deferral
amounts, the separation pay exception, or any other exception or exclusion under
Section 409A of the Code.
(e)    While the payments and benefits provided for hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall Company or its Affiliates
be liable for any additional tax, interest, or penalties that may be imposed on
Executive as a result of Section 409A of the Code or any damages for failing to
comply with Section 409A of the Code (other than for withholding obligations or
other obligations applicable to employers, if any, under Section 409A of the
Code).
(f)     No deferred compensation payments provided for under this Agreement
shall be accelerated to Executive.
(g)    Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Section 409A of the Code be subject to offset by
any other amount unless permitted by Section 409A of the Code.
24.    Tax Matters.
(a)    Withholding of Taxes. Company may deduct and withhold from any amounts
payable under this Agreement all federal, state, city, or other taxes Company is
required to deduct or withhold pursuant to applicable law, rule, regulation, or
ruling.
(b)    Excise Tax.
(i)    In the event that any payments or benefits provided or to be provided by
Company or Bank or their respective Affiliates to Executive or for Executive’s
benefit pursuant to the terms of this Agreement or otherwise (“Covered
Payments”) constitute “parachute payments” within the meaning of Section 280G of
the Code (or any successor provision thereto) and would, but for this
Section 24(b), be subject to the excise tax imposed by Section 4999 of the Code
(or any successor provision thereto) or any similar tax imposed by state or
local law or any interest or penalties with respect to such taxes (collectively,
the “Excise Tax”), then the Covered Payments shall be reduced (but not below
zero) to the minimum extent necessary to ensure that no portion of the Covered
Payments is subject to the Excise Tax.
(ii)    The Covered Payments shall be reduced in a manner that maximizes
Executive’s economic position. In applying this principle, the reduction shall
be made in a manner consistent with the requirements of Section 409A of the
Code, and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero.
(iii)    If, notwithstanding any reductions described in this Section 24(b), the
IRS determines that any Covered Payment constitutes an excess parachute payment
(as defined by Section 280G(b) of the Code), then this Section 24(b) shall be
reapplied based on the IRS’ determination and Executive shall be obligated to
pay back to Company, within 30 days after a final IRS determination or, in the
event that Executive challenges the final IRS determination, a final judicial
determination, the portion of the Covered Payment required to avoid imposition
of the Excise Tax.
(iv)    Any determination required under this Section 24(b), including whether
any payments or benefits are parachute payments, shall be made by Company in its
sole discretion. Executive shall provide Company with such information and
documents as Company may reasonably request in order to make a determination
under this Section 24(b). Company’s determinations shall be final and binding on
Company and Executive.
25.    Regulatory Restrictions. The Parties expressly acknowledge and agree that
(a) any and all payments contemplated by this Agreement are subject to and
conditioned upon their compliance with 12 U.S.C. § 1828(k) and 12 C.F.R. Part
359, as such laws and regulations may be amended from time to time, and (b) the
obligations of the Parties under this Agreement are generally subject to such
conditions, restrictions, and limitations as may be imposed from time to time by
applicable state and/or federal banking laws, rules, and regulations.
26.    Right to Contact. Executive acknowledges and agrees that Company shall
retain and have the right to contact any new or potential employer of Executive
(or other business) and apprise such person of Executive’s responsibilities and
obligations owed under this Agreement.


(Signature Page Follows)

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement
effective as of the date first written above.
COMPANY:                    RELIANT BANCORP, INC.




/s/DeVan D. Ard, Jr.                
DeVan D. Ard, Jr.
President and Chief Executive Officer




EXECUTIVE:


/s/James Daniel Dellinger __________________
James Daniel Dellinger


















































1